Case 3:20-cv-00038-NKM-JCH Document 53 Filed 07/31/20 Page 1 of 5 Pageid#: 506
                                                                                  CLERK'S OFFIGEU.S.D!
                                                                                                     S1'
                                                                                                       . COUR'
                                                                                                             I
                                                                                      AT CHARLOTTESVILE,VA
                                                                                              FILED

                            IN THE UNITED STATES DISTRICT COURT
                                                                                          JULw
                                                                                             g 1 2z?.2
                           FOR THE EASTERN D ISTRICT OF VIRGINIA                       2UL C.DUDLEY, LVOX
                                                                                      BY;
                                       Riclunond Division

 GREGORY CONTE AND W ARREN BM OGH,

 Plaintiffs,

                                                                CaseN o.3:19-cv-00575-M Hl,

 COM M ONW EA LTH OF V IRGIN IA AN D
 TEREN CE R.M CAULIFFE AND VIRGIN IA
 STATE POLICE AND STEVEN FLAHERTY
 AND BRIAN JOSEPH M OM N AND BECKY
 CRANNIS-CURL AND CITY OF
 CHARLOTTESVJLLE AND M ICHAEL
 SIGNER AND W ES BELLAM Y AND
 CHARLOTTESVILLE POLICE DEPARTM ENT
 AN D M ,THOM A S,JR.,

 Defendants.

   PLAINTIFFS'OPPOSITION TO DEFENDANTS'JO INT M O TIO N FOR AM ENDM ENT O F
                         PRO POSED PRETRIAL O RDER

 COM E NOW PlaintiffsBALOGH and CON TE and respectfully subm itthism emorandum in opposition

 to theComm onwealth Defendants'foram endm entofproposed pretrialorder.Defendantsseek to stay a1l

 discovery in thism atteruntilaftertheirmotionsto dism isshave been nzled on.The tm derlying principle

 govem ing the issuebefore theCourton Defendants'motion isthatstaysoftbenormalproceedingsofa

 cotlrtcaseshould bethe exception,nottherule.SeeKron M ed.Corp.u Groth,l19 F.
                                                                            R .D.636,637

 (M.D.N.C.1988)(''A motiontostaydiscoveryistalztamounttoarequestforaprotectiveorder
 prohibiting orlim iting discovery....M otionsfora protective orderwhich seek toprohibitordelay

 discovery arenotfavored.b')''Themerefiling ofamotion todismissdoesnotconstimte'goodcause'for
 theissuanceofastay.''Hollinsu U.S.Tennisadx
                                           u %,469F.Supp.2d67,78(E.D.N.Y.2006).Courtshave
 consideredthefollowingfactorsinconsideringwhetherastayiswarranted:''1)whetherthedefendanthas
Case 3:20-cv-00038-NKM-JCH Document 53 Filed 07/31/20 Page 2 of 5 Pageid#: 507




    madeastrongshowingthattheplaintiffsclaim istmmeritorious;2)thebreadth ofdiscoveryandthe
    burden ofrespondingtoit;and3)theriskoftmfairprejudicetotheparty opposingthestay''Id.


    The Defendantsherehave notm ade such ashowing.Plaintiffs'claim sarem eritoriousforthe reasons

    describedinPlaintifrs'briefsinoppositiontoDefendants'mthionstodikmiss,whichare.ihcorporatedby
    reference here. Defendantshave madeno show ing asto the breadth orburden ofthe proposed discovely
    -   Plaintiffshave notyetserved discovery requests,so Defendantshave no basisto assertthatany such

    requestswillbe overbroud orbtu-densom e.lndeed,itishard to im aginehow theComm onwealth

    Defendants,with theresourcesavailableto them ,could beoverburdened by responding to discovery from

    twoplaintifsproceedingprose.AndastayofdiscoverycouldunfairlyprejudicePlaintiffsbydelaying
'
    theirability to develop evidencefortheircase and risking the lossofsuch evidence,much ofwhich isin

    theexclusivepossession ofbefendantsasitrelatestotheirintentionalandcoordinated deplivationof
    Plaintiffs'rightstofl-eeexpression and assembly.TheSuprem e Courthasheld thatin caseswhere

    evidence ofcoordination islikely to beinthe possession ofthedefendant,itisespecially im portantthat

    ''theplaintiffhashad afulloppol-tunity to conductdiscovely ''Anderson v.Liberty Lobby,Inc,477 U .S.

    242,257(1986).Here,Plaintiffs'claimsalsorelatetomattersofwidespreadpublicconcem .Thepublic
    hasan interestin resolution ofthe issue ofwhatrecourse dtizenshave to govenmw ntalaid and protection

    w hen hostile third partiesuse violenceand intim idation to deny lawfulparticipantsthe exercise oftheir

    rights.M oreover,Plaintiffsintend to seek relevantdiscovery from individualDefendantseven ifsome of

    them aredism issed asnarped defendants.Forthesereasons,Plaintiffsrespectfully requestthe Courtto

    DENY the Defendants'm otion foram endm entofproposedpretrialorder.



                                                    Respectfully Subm itted,
Case 3:20-cv-00038-NKM-JCH Document 53 Filed 07/31/20 Page 3 of 5 Pageid#: 508




                                        A




                                    Gregory Co




                                    W arren Balogh
Case 3:20-cv-00038-NKM-JCH Document 53 Filed 07/31/20 Page 4 of 5 Pageid#: 509




                                         C E R T 1F lC A T E

 Ihereby certify thaton the 30th day ofJuly,2020,lsentthe foregoing to the Clerk ofthe Courtby first

 classm ail,which w illsend notification ofsuch filing to al1counselofrecord.



 lhereby certify thatIhavem ailed by United StatesPostalServicethedocum entto thefollowing:
                                                                    .




 Erin R.M cNeill,Esq.
 RobertB.M cEntee,Jr.,Esq.
 M adeline M .Gibson,Esq.
 OfficeoftheAttorney General
 202 North 9th Street
 Richmond,VA 23219
 804-646-3500 -Phone
 804-371-2087 -Fax
 EMcneill@oag.state.va.us
 mgibson@ oag.state.va.us
 RMcEnteelr@ oag.state.vmus
 Richard H.M ilnor,Esq.V SB No.14177
 Zunka,M ilnor& Carter,Ltd.
 P.O.Box 1567
 Charlottesville,VA 22902
 434-977-0191x34 -Phone
 434-977-0198 -Fax
 RMilnor@zmc-law.com

 RosaliePemberton Fessier,Esq.
 Tim berlakesmith
 25 North CentralAvenue
 PO Box 108
 Staunton,VA 24401
 540-885-1517 -Phone
 540-885-4537-Fax
 rfessiera tim bel'lakesm itla.ctlln

 DavidP.Conigan (VSB No.26341)
 M elissaY.York (VSB No.77493)
 H annan,Claytor,Conigan & W ellm an
 P.O .Box 70280
 Richmond,Virginia 23255
Case 3:20-cv-00038-NKM-JCH Document 53 Filed 07/31/20 Page 5 of 5 Pageid#: 510




 804-747-5200 -Phone
 804-747-6085 -Fax
 dcorrigan@hccw.com
 myork@hccw.com




 D ated July 30,2020.

                                    Respectfully Subm itted,




                                    G       Co e




                                    W arren Balogh
